
	

113 HR 2645 IH: Forbidding Advertisement Through Child Exploitation Act of 2013
U.S. House of Representatives
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2645
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2013
			Mr. Duncan of
			 Tennessee (for himself and Ms.
			 Ros-Lehtinen) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit providers of social media services from using
		  self-images uploaded by minors for commercial purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Forbidding Advertisement Through Child
			 Exploitation Act of 2013, or the FACE Act of 2013.
		2.Prohibition on
			 commercial use by social media services of uploaded self-images of
			 minors
			(a)In
			 generalA provider of a
			 social media service may not intentionally or knowingly use for a commercial
			 purpose a self-image uploaded to such service by a minor.
			(b)RegulationsThe Federal Trade Commission may promulgate
			 regulations under section 553 of title 5, United States Code, to implement this
			 section.
			3.Application and
			 enforcement
			(a)General
			 applicationThe requirements
			 of section 2 and the regulations promulgated under such section apply,
			 according to their terms, to those persons, partnerships, and corporations over
			 which the Federal Trade Commission has authority pursuant to section 5(a)(2) of
			 the Federal Trade Commission Act (15 U.S.C. 45(a)(2)).
			(b)Enforcement by
			 Federal Trade Commission
				(1)Unfair or
			 deceptive acts or practicesA violation of section 2 or a
			 regulation promulgated under such section shall be treated as an unfair or
			 deceptive act or practice in violation of a regulation under section
			 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B))
			 regarding unfair or deceptive acts or practices.
				(2)Powers of
			 commissionThe Federal Trade Commission shall enforce section 2
			 and the regulations promulgated under such section in the same manner, by the
			 same means, and with the same jurisdiction, powers, and duties as though all
			 applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C.
			 41 et seq.) were incorporated into and made a part of this Act. Any person who
			 violates section 2 or a regulation promulgated under such section shall be
			 subject to the penalties and entitled to the privileges and immunities provided
			 in the Federal Trade Commission Act.
				(c)Enforcement by
			 State attorneys general
				(1)In
			 generalIn any case in which
			 the attorney general of a State, or an official or agency of a State, has
			 reason to believe that an interest of the residents of such State has been or
			 is threatened or adversely affected by an act or practice in violation of
			 section 2 or a regulation promulgated under such section, the State, as parens
			 patriae, may bring a civil action on behalf of the residents of the State in an
			 appropriate State court or an appropriate district court of the United States
			 to—
					(A)enjoin such act or
			 practice;
					(B)enforce compliance
			 with such section or such regulation;
					(C)obtain damages,
			 restitution, or other compensation on behalf of residents of the State;
			 or
					(D)obtain such other
			 legal and equitable relief as the court may consider to be appropriate.
					(2)NoticeBefore
			 filing an action under this subsection, the attorney general, official, or
			 agency of the State involved shall provide to the Federal Trade Commission a
			 written notice of such action and a copy of the complaint for such action. If
			 the attorney general, official, or agency determines that it is not feasible to
			 provide the notice described in this paragraph before the filing of the action,
			 the attorney general, official, or agency shall provide written notice of the
			 action and a copy of the complaint to the Federal Trade Commission immediately
			 upon the filing of the action.
				(3)Authority of
			 Federal Trade CommissionOn
			 receiving notice under paragraph (2) of an action under this subsection, the
			 Federal Trade Commission shall have the right—
					(A)to intervene in the action;
					(B)upon so
			 intervening, to be heard on all matters arising therein; and
					(C)to file petitions
			 for appeal.
					(4)Rule of
			 constructionFor purposes of bringing a civil action under this
			 subsection, nothing in this Act shall be construed to prevent an attorney
			 general, official, or agency of a State from exercising the powers conferred on
			 the attorney general, official, or agency by the laws of such State to conduct
			 investigations, administer oaths and affirmations, or compel the attendance of
			 witnesses or the production of documentary and other evidence.
				4.Effect on State
			 lawNothing in this Act
			 preempts any provision of law of a State or a political subdivision of a State
			 that is more protective with respect to commercial use of self-images uploaded
			 by minors to social media services.
		5.DefinitionsIn this Act:
			(1)Self-imageThe term self-image means,
			 with respect to an individual, an image that depicts the individual.
			(2)Social media
			 serviceThe term
			 social media service means any online service that allows an
			 individual to upload, store, and manage personal content in order to share the
			 content with other individuals.
			6.Effective
			 dateThis Act shall take
			 effect on the date that is 6 months after the date of the enactment of this
			 Act.
		
